Landis, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of finished glass atomizer bases; that the merchandise in its imported condition possesses no independent function and is solely used when attached to -and assembled with other substantial components thereby comprising a complete atomizer; and following the principles set forth in William Adams, Inc. v. United States (56 Cust. Ct. 429, C.D. 2670), the claim of the nlaintiffs was sustained.